NO. 07-03-0018-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 27, 2004
                         ______________________________


                      CYNTHIA GOBER PFEIFFER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 14,229-B; HONORABLE JOHN BOARD, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Cynthia Gober Pfeiffer appeals from her conviction for possession with

intent to deliver a controlled substance and punishment of 20 years in the Institutional

Division of the Texas Department of Criminal Justice. We affirm.


       Appellant was charged by indictment in Cause No. 14229-B in the 181st District

Court of Randall County, Texas, for the felony offense of possession with intent to deliver

methamphetamine, more than 4 grams and less than 200 grams by aggregate weight
including adulterants and dilutants. Appellant filed a motion to suppress. Following a pre-

trial evidentiary hearing, the trial court overruled appellant’s motion. Appellant, represented

by a retained attorney, entered a plea of guilty and requested a jury to assess punishment.

After the trial court accepted appellant’s guilty plea, appellant and the State reached an

agreement as to a recommendation on punishment. The trial court followed the parties’

agreement and sentenced appellant to 20 years in the Institutional Division of the Texas

Department of Criminal Justice. Appellant timely filed a specific Notice of Appeal, stating

that, pursuant to TEX . R. APP. P. 25.2,1 the trial court granted appellant permission to

appeal the pre-trial denial of appellant’s motion to suppress. The clerk’s record contains

the trial court’s certification that appellant has the right to appeal matters raised by written

motion which were filed and ruled on prior to trial. TEX . R. APP. P. 25.2(d); Woods v. State,

108 S.W.3d 314, 316 (Tex.Crim.App. 2003).


       Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in

Support thereof. In support of the motion to withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), the record has been diligently reviewed and that in the opinion of counsel, the

record reflects no reversible error or grounds upon which a non-frivolous appeal can

arguably be predicated. Counsel thus concludes that the appeal is frivolous.


       In reaching the conclusion that the appeal is frivolous, counsel advances one

possible issue. However, after referencing, analyzing and discussing the record, counsel



       1
           See TEX . R. APP. P. 25.2(a)(2).

                                              -2-
has discussed why, under the controlling authorities, there is no arguably reversible error

in the trial court’s judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.

1978).


         Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


         We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


         Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                  Phil Johnson
                                                  Chief Justice


Do not publish.




                                            -3-